
	
		II
		110th CONGRESS
		2d Session
		S. 3201
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. Gregg (for himself,
			 Ms. Landrieu, Mr. Sununu, and Mr.
			 Vitter) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To reauthorize the Mosquito Abatement for Safety and
		  Health Act for mosquito-borne disease prevention and control.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mosquito Abatement for Safety and
			 Health Reauthorization Act of 2008 .
		2.Reauthorization
			 of the Mosquito Abatement for Safety and Health ActSection 317S of the Public Health Service
			 Act (42 U.S.C. 247b–21) is amended—
			(1)in subsection
			 (b)(2), by striking subparagraph (D) and inserting the following:
				
					(D)is located in a
				State that has received a grant under subsection (a) or that demonstrates to
				the Secretary that the control program is consistent with existing State
				mosquito control plans or policies.
					;
				and
			(2)in subsection
			 (f)(1), strike 2003 and all that follows through the period and
			 insert 2009, and such sums as may be necessary for each of fiscal years
			 2010 through 2013..
			
